*995Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 9, 2013, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant went on medical leave from her job as a group sales manager in March 2012, and was directed to contact the employer’s human resources manager two weeks prior to her expected return in November 2012. Claimant became frustrated after several unsuccessful attempts to contact the human resources manager and, feeling that she was being forced out, ultimately resigned in October 2012. Inasmuch as “dissatisfaction with one’s work environment does not constitute good cause for leaving one’s employment,” substantial evidence supports the decision of the Unemployment Insurance Appeal Board that claimant voluntarily left her employment without good cause and was not entitled to unemployment insurance benefits (Matter of Wrobleski [Commissioner of Labor], 65 AD3d 1411, 1412 [2009]; see Matter of Klarfeld [Commissioner of Labor], 57 AD3d 1031, 1032 [2008]). The Board found the prior precedent cited by claimant to be distinguishable and, moreover, was free to reject her unsupported assertion that she had been forced into resigning (see Matter of Molinari [Commissioner of Labor], 53 AD3d 1009, 1010 [2008]).
Peters, PJ., Stein, Garry, Rose and Lynch, JJ., concur.
Ordered that the decision is affirmed, without costs.